Citation Nr: 0910017	
Decision Date: 03/18/09    Archive Date: 03/26/09

DOCKET NO.  05-41 748	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for loss of vision.

2.  Entitlement to service connection for bilateral hearing 
loss.

3.  Entitlement to service connection for a respiratory 
disorder.

4.  Entitlement to service connection for a disability 
manifested by loss of balance and dizziness.

5.  Entitlement to service connection for sterility.

6.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

7.  Entitlement to service connection for all other acquired 
psychiatric disorders except PTSD.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran has one period of Honorable active duty service 
dated from March 2, 1966, to March 1, 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from March 2005, August 2005, and January 
2006 decisions by the Department of Veterans Affairs (VA), 
Regional Office (RO) in Louisville, Kentucky.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In December 2007, the Veteran requested a hearing before a 
Veterans' Law Judge at the local VA Regional Office.  To 
date, the Veteran has not been scheduled for the hearing he 
requested nor has he withdrawn his hearing request.  
Accordingly, a remand to schedule the requested hearing is 
required.  See 38 C.F.R. § 20.703 (2008).



To ensure compliance with due process requirements, this case 
is REMANDED for the following action:

The RO should schedule the Veteran for a 
hearing before a Veterans' Law Judge.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
DAVID L. WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

